  
 
 
 
 
  
 
 
  
  
 
 
   

> Document 84 Filed 11/16/18 Page1of1

Page 11

= person were wantonly disregarded by the

=¢ upon my specialized training, domestic and
im the field of Lew Enforcement, Domestic and

: z. All opinions are provided with a reasonable
the field of law enforcement and security. It is

eriais, and official documents, provided to me are correct.
of this case incident, | do not know whether | will be using
=stimony. Should | decide to use any such tool, | will either

#2 or be prepared to discuss or testify to the same during any

al testimony.

 
